Citation Nr: 0403048	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to October 19, 2000, 
for service connection for the veteran's post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1967 to July 1972.  He had service in 
the Republic of Vietnam, where his awards and decorations 
included the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(RO) in Wichita, Kansas.  

After reviewing the record, the Board notes that there is a 
claim of entitlement to an effective date earlier than 
October 19, 2000, for a total rating due to unemployability 
caused by service-connected disability.  That claim requires 
further development and is the subject of a remand at the end 
of this decision.  Accordingly, that claim is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part. 


FINDINGS OF FACT

1.  In an unappealed September 1995 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.

2.  On October 19, 2000, the RO received the veteran's 
request to reopen his claim of entitlement to service 
connection for PTSD.

3.  In an August 2001 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD.

4.  By a rating action in March 2003, the RO assigned a 
schedular 100 percent evaluation for the veteran's PTSD, 
effective October 19, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to October 19, 2000, 
for service connection for PTSD have not been met.  38 U.S.A. 
§§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Facts and Analysis

A review of the record discloses that for many years, the 
veteran had been attempting to obtain service connection for 
psychiatric disability, including, PTSD.  

In January 1989, the RO received the veteran's initial claim 
of entitlement to service connection for mental problems.  In 
May 1989, the RO denied that claim, noting that the veteran's 
psychiatric disorder, diagnosed as dysthymic disorder, was 
not manifested during military service.  The veteran was 
notified of that decision, as well as his appellate rights; 
however, a Notice of Disagreement (NOD) was not received with 
which to initiate an appeal.  Accordingly, that decision 
became final under the law and regulations then in effect.  
38 U.S.C.A. § 4005 (1988); 38 C.F.R. § 19.192 (1988).  

In March 1995, the RO received the veteran's claim of 
entitlement to service connection specifically for PTSD.  The 
RO noted evidence that the veteran did not fulfill the 
criteria for PTSD and that his psychiatric symptoms more-
related to his life stressors, such as financial and marital 
difficulties.  Therefore, the RO denied service connection 
for PTSD.  Although the veteran submitted an NOD and received 
a Statement of the Case (SOC) with respect to that decision, 
he did not perfect his appeal by submitting VA Form 9 or 
other evidence of a substantive appeal.  Accordingly, that 
decision also became final under the law and regulations then 
in effect.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1994).

A previous determination which is final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. §§ 3.104(a), 3.105(a).  In this case, 
the veteran has not specifically alleged CUE in any prior 
rating decision.  Once a prior decision becomes final, any 
claim filed thereafter with respect to the same issue is a 
claim to reopen.  38 U.S.C.A. § 3008 (1988) (now 38 U.S.C.A. 
§ 5108).

In October 2000, the veteran requested that his Congressman 
investigate his claim of entitlement to service connection 
for PTSD.  In a letter, dated October 19, 2000, the 
Congressman forwarded the veteran's concerns and associated 
correspondence to the RO.  Such communication served as an 
informal request to reopen the veteran's claim for service 
connection for PTSD.  38 C.F.R. § 3.155 (2003).

By a rating action, dated in August 2001, the RO granted the 
veteran's claim of entitlement to service connection for PTSD 
and assigned a schedular 50 percent rating effective October 
19, 2000.  In March 2003, the RO revised that rating to 100 
percent but retained the effective date of October 19, 2000.  
The veteran disagreed with that effective date, and this 
appeal ensued.

Generally, the assignment of effective dates of awards is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after a final adjudication 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies that to mean that the effective date of 
an evaluation and an award of compensation based on a claim 
received after a final disallowance will be the date of the 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400(q)(1)(ii).

The veteran, through his representative, maintains that the 
effective date for service connection for PTSD should be 
retroactive to January 1989, when the veteran initially 
applied for service connection for psychiatric disability.  
He notes that his receipt of the Purple Heart medal is clear 
evidence of a combat-related stressor associated with PTSD.  
He further notes that when the RO granted entitlement to 
service connection for PTSD in August 2001, it did so, in 
part, on the basis of that award.  He states that in relying 
on the award of the Purple Heart medal, the VA was conceding 
that the grant of service connection was necessarily 
predicated on a supplemental report from the service 
department.  Therefore, he maintains that the earlier 
effective date is warranted in accordance with the provisions 
of 38 C.F.R. § 3.156(c).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  That comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the VA.  Also included 
are corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 CFR § 3.156(c).

In his argument, the veteran effectively contends that the RO 
was not aware of the award of the Purple Heart medal until 
additional service records were associated with the claims 
folder after the May 1989 rating decision.  The record, 
however, provides evidence to the contrary.  Indeed, the 
report of the RO's May 1989 rating decision states that the 
veteran's discharge document showed that he had been granted 
a Purple Heart medal for wounds received in service.  Then, 
as now, the veteran's receipt of the Purple Heart medal was 
sufficient to show that he underwent a stressful experience 
in service.  At the time of the May 1989 rating, however, the 
evidence was negative for a diagnosis of PTSD.  Rather, the 
evidence showed that the veteran had dysthymic disorder which 
had first been manifested many years after service.  
Moreover, there was simply no evidence that such disability 
was in any way related to the veteran's stressful experience 
in service.  Thus, in May 1989, the RO had no reason to 
consider the stressful incident associated with the award of 
the Purple Heart medal.  

PTSD was first clinically reported in July 1992 by the VA.  
It was noted that he had attended PTSD class for a year and a 
half at a VA medical center (MC).  Although he was also 
treated for that disorder in March 1995, a subsequent VA 
psychiatric examination (August 1995) did not confirm the 
diagnosis.  Indeed, the diagnosis was noted by history only.  
The examiner stated that the veteran's symptoms "now" did 
not seem significant enough to fulfill the criteria for that 
disorder.  Rather, he found that the veteran's stressors were 
related to financial and marital problems.  In September 
1995, absent a clear diagnosis of PTSD, the RO denied 
entitlement to service connection.  Again, the RO did not 
need to consider whether the veteran had experienced a 
stressful incident in service.

The veteran next maintains that the effective date for 
service connection for PTSD should, at least, revert to June 
2000, when he was treated by the VA for PTSD.  He contends 
that when the RO received the report of such treatment, it 
should have reopened his claim in accordance with 38 C.F.R. 
§ 3.157(b).  Such an argument is misplaced.  The cited 
regulation applies to disabilities for which service 
connection has already been established and for which the 
claimant is seeking an increased rating.  The instant case 
involves the effective date of service connection for PTSD.  
Moreover, the mere presence of medical evidence does not 
establish an intent on the part of the veteran to reopen a 
claim of entitlement to service connection.  The appellant 
must assert a claim, either expressly or by implication.  
See, e.g., Brannon v. West, 12 Vet. App. 32, 35 (1998).  In 
this case, the veteran submitted his claim through his 
Congressman on October 19, 2000.

Finally, the veteran's representative contends that there is 
no regulation which dictates that the date of the receipt of 
the reopened claim must be the date of service connection.  
In this regard, he states that 38 C.F.R. § 3.400(q)(1)(ii) 
conflicts with the language of 38 U.S.C.A. § 5110(a), which 
provides that the effective date will be based on the facts 
found.  That argument, however, has been specifically 
rejected by the United States Court of Appeals for the 
Federal Circuit.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 
2003).  Accordingly, it cannot be used to support the 
veteran's appeal.

Although the veteran may have suffered from a psychiatric 
disorder for many years, there is simply no legal basis for 
an effective date earlier than October 19, 2000, for service 
connection for PTSD.  The law is dispositive of the issue; 
and, therefore, the appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

II.  Duty to Assist

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  That 
law redefined the obligations of the VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A.

In this case, however, since the law as mandated by statute, 
and not the evidence, is dispositive of this appeal, it is 
legally impossible to get an effective date any earlier than 
the date the reopened claim was ultimately received.  No 
amount of development for additional evidence would change 
that conclusion.  Accordingly, the VCAA is not applicable to 
he veteran's appeal.  Mason v. Principi, 16 Vet. App. 129 
(2002).  As for the duty to inform, the SOC informed the 
veteran what was needed to substantiate his claims.


ORDER

Entitlement to an effective date prior to October 19, 2000, 
for service connection for the veteran's service-connected 
post-traumatic stress disorder (PTSD) is denied.




REMAND

In its August 2001 rating action, the RO granted the 
veteran's claim of entitlement to a TDIU, effective October 
19, 2000.  In August 2002, the veteran submitted a timely NOD 
in which he requested an earlier effective date.  That NOD 
initiated the appellate process with respect to that issue; 
however, the veteran was not issued an SOC.  In such 
situations, the law mandates that an SOC be issued.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2003); see 
Manlincon v. West , 12 Vet. App. 238, 240 (1999).  
Accordingly, the case is remanded for the following actions:  

The RO must send the veteran and his 
representative an SOC concerning the 
issue of entitlement to an effective date 
earlier than October 19, 2000, for a 
TDIU.  Such SOC must be responsive to the 
NOD and must include the applicable laws 
and regulations and provide the veteran 
with information regarding the filing of 
a substantive appeal to that issue in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 20.300, 20,301, 
20.302 (2003).

By this remand, the Board intimates no opinion as to the 
final disposition any unresolved issue.  It must be 
emphasized, however, that the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West , 12 Vet. App. 369 (1999).  



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



